Exhibit 10.2

SPS COMMERCE, INC.

AMENDED AND RESTATED EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Amended and Restated Executive Severance and Change in Control Agreement
(the “Agreement”), dated effective as of February 13, 2020 (the “Effective
Date”), is entered into by and between            (“Employee”), and SPS
Commerce, Inc., a Delaware corporation, with offices at SPS Tower, 333 South
Seventh Street, Suite 1000, Minneapolis, Minnesota 55402 (“Employer”).

WHEREAS, Employer is engaged in the business of developing, marketing and
distributing computer software products and services; and

WHEREAS, Employee is currently employed by Employer as Employer’s Chief
Operating Officer;

WHEREAS, Employee and Employer are parties to an Executive Severance Change in
Control Agreement, dated February 2, 2016 (the “Prior Agreement”) and an
At-Will/Confidentiality Agreement Regarding Certain Terms and Conditions of
Employment At SPS Commerce, Inc., dated February 2, 2016 (the “Confidentiality
Agreement”); and

WHEREAS, Employer has adopted the SPS Commerce, Inc. Executive and Senior
Leadership Severance and Retirement Plan (the “Plan”);

WHEREAS, Employer and Employee desire to amend, modify and restate the Prior
Agreement;

WHEREAS, Under the terms and conditions of the Confidentiality Agreement,
Employee previously agreed to certain obligations with respect to non-disclosure
of Employer’s trade secrets and confidential information, disclosure and
assignment of intellectual property and non-competition and non-solicitation
restrictions that apply during Employee’s employment with Employer and for a
period thereafter; and

WHEREAS, Employee is willing to continue to be employed by Employer, and
Employer is willing to continue to employ Employee, on the terms, covenants, and
conditions included in this Agreement and the Confidentiality Agreement and as
hereinafter set forth.

For the reasons set forth above, and in consideration of the mutual promises and
agreements hereinafter set forth, Employer and Employee agree as follows:

1.    TERM. Employer and Employee agree that the term of this Agreement is the
period commencing on the Effective Date and continuing until Employee’s
employment with Employer is terminated (the “Term”). Employee understands that
Employer is an at-will employment employer, and that this means the employment
relationship may be terminated by either party at any time and for any reason
and that this Agreement is not a contract for employment for any specific length
of time.

2.    VESTING OF OPTIONS AND OTHER EQUITY UPON A CHANGE IN CONTROL. If Employer
terminates Employee’s employment without Cause (as defined below), or if
Employee resigns with Good Reason (as defined below) during the Change in
Control Period (as defined below), then, with respect to any equity-based award
that has been granted to Employee under the SPS Commerce, Inc. 2010 Equity
Incentive Plan, as amended from time to time (the “Equity Plan”) or any
predecessor or successor plan and is outstanding and not fully vested on
Employee’s Termination Date (as defined below) (an “Equity Award”), and
notwithstanding any language in the Equity Plan or any predecessor or successor
plan, the unvested portion of any Equity Award that is outstanding on Employee’s
Termination Date will vest as of the later of the date both (a) Employee’s
Release (as defined below) becomes irrevocable, and (b) the date of the Change
in Control (as defined below), if it has not occurred by the Termination Date.
Notwithstanding any provision to the contrary in the terms of any Equity Award
agreement regarding the expiration date of the Equity Award, if such Equity
Award is a stock option, it will remain exercisable to the extent so vested for
one year after Employee’s Termination Date unless otherwise terminated under the



--------------------------------------------------------------------------------

terms of the Equity Award (other than due to the expiration of the exercisable
period identified in the Equity Award) or any claw back policy of or agreement
with Employer. If the vesting of the Equity Award is subject to the satisfaction
of performance goals over a performance period, the unvested portion of such
Equity Award will be determined by subtracting from the number of shares or
stock units that would otherwise vest at the end of the applicable performance
period if target level performance (rather than maximum level performance) had
been achieved the number of shares or stock units as to which the Equity Award
had vested prior to Employee’s Termination Date. For the avoidance of doubt,
upon the termination of Employee’s employment by Employer without Cause or by
Employee for Good Reason, any unvested equity awards then held by Employee shall
not lapse until the earliest of a Change in Control, three months after the
Employee’s Termination Date (subject to the one year exercisability extension
for stock options as identified above), or the expiration date of such Equity
Award.

3.    TERMINATION; EFFECT OF TERMINATION.

a.     Involuntary Termination Without Cause Outside of the Change in Control
Period. If Employer terminates Employee’s employment without Cause, and provided
that such termination of employment is not during the Change in Control Period
(as defined below), then, subject to the conditions identified below and the
provisions of Section 11 below, Employer shall:

(i) pay Employee severance equal to twelve (12) months of Employee’s base salary
as of immediately prior to the Termination Date, less normal payroll
withholdings, provided that such severance shall not exceed two times the lesser
of (A) the Code § 401(a)(17) compensation limit for the year in which the
Termination Date occurs, or (B) Employee’s annualized compensation based upon
the annual rate of pay for services to Employer for the calendar year prior to
the calendar year in which the Termination Date occurs (adjusted for any
increase during that year that was expected to continue indefinitely if the
Employee had not separated from service), with such severance payable to
Employee over the twelve (12) month period commencing from and after the
Termination Date, in accordance with Employer’s normal payroll schedule;
provided, however, that any installments that otherwise would be payable on
Employer’s regular payroll dates between the Termination Date and the expiration
of the rescission period applicable to Release will be delayed until Employer’s
first regular payroll date that is after the expiration of the rescission period
applicable to Release and included with the installment payable on such payroll
date, and provided further that if the severance otherwise payable to Employee
is reduced to zero (0) by application of the maximum limitation identified
above, then Employer shall in the alternative pay Employee severance equal to
twelve (12) months of Employee’s base salary as of immediately prior to the
Termination Date, less normal payroll withholdings, payable to Employee over the
twelve (12) month period commencing from and after the Termination Date, in
accordance with Employer’s normal payroll schedule, except that any amounts that
remain payable as of the Short-Term Deferral Deadline shall be paid in a lump
sum no later than the Short-Term Deferral Deadline;

(ii) pay Employee an amount equal to one hundred percent (100%) of Employee’s
target annual cash incentive bonus for Employer’s fiscal year during which the
Termination Date occurs, payable to Employee in a lump sum no later than sixty
(60) calendar days after the Termination Date, and

(iii) if Employee is eligible for and takes all steps necessary to continue
Employee’s group health insurance coverage with Employer following the
Termination Date (including completing and returning the forms necessary to
elect COBRA coverage), pay for the portion of the premium costs for such
coverage that Employer would pay if Employee remained employed by Employer, at
the same level of coverage that was in effect as of the Termination Date,
through the earliest of: (A) the twelve (12) month anniversary of the
Termination Date, (B) the date Employee becomes eligible for group health
insurance coverage from any other employer, or (C) the date Employee is no
longer eligible to continue Employee’s group health insurance coverage with
Employer under applicable law.

Payment of any severance pay or benefits under this Section 3.a. will be
conditioned on Employee’s execution (and non-rescission) of a Release and
continued compliance with Employee’s obligations under this Agreement and the
Confidentiality Agreement. Any severance payments under this Section 3.a. shall
be subject to normal payroll withholdings. Employer and Employee intend the
severance payments and



--------------------------------------------------------------------------------

benefits under this Section 3.a. to be a “short-term deferral” under Treas. Reg.
§ 1.409A-1(b)(4) and/or a “separation pay plan due to involuntary separation
from service” under Treas. Reg. § 1.409A-1(b)(9)(iii). The benefits described in
this Section 3.a. will be reduced, as and when it is otherwise payable, by the
amount of any severance or similar payment required to be paid to Employee by
Employer under applicable federal, state, and local laws.

b. Resignation for Good Reason Outside the Change in Control Period. If Employee
resigns for Good Reason, and provided that such termination of employment is not
during the Change in Control Period, then, subject to the conditions identified
below and the provisions of Section 11 below, Employer shall:

(i) pay Employee severance equal to six (6) months of Employee’s base salary as
of immediately prior to the Termination Date, less normal payroll withholdings,
provided that such severance shall not exceed two times the lesser of (A) the
Code § 401(a)(17) compensation limit for the year in which the Termination Date
occurs, or (B) Employee’s annualized compensation based upon the annual rate of
pay for services to Employer for the calendar year prior to the calendar year in
which the Termination Date occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Employee had not separated
from service), with such severance payable to Employee over the six (6) month
period commencing from and after the Termination Date, in accordance with
Employer’s normal payroll schedule; provided, however, that any installments
that otherwise would be payable on Employer’s regular payroll dates between the
Termination Date and the expiration of the rescission period applicable to
Release will be delayed until Employer’s first regular payroll date that is
after the expiration of the rescission period applicable to Release and included
with the installment payable on such payroll date, and provided further that if
the severance otherwise payable to Employee is reduced to zero (0) by
application of the maximum limitation identified above, then Employer shall in
the alternative pay Employee severance equal to six (6) months of Employee’s
base salary as of immediately prior to the Termination Date, less normal payroll
withholdings, payable to Employee over the six (6) month period commencing from
and after the Termination Date, in accordance with Employer’s normal payroll
schedule, except that any amounts that remain payable as of the Short-Term
Deferral Deadline shall be paid in a lump sum no later than the Short-Term
Deferral Deadline;

(ii) pay Employee an amount equal to fifty percent (50%) of Employee’s target
annual cash incentive bonus for Employer’s fiscal year during which the
Termination Date occurs, payable to Employee in a lump sum no later than sixty
(60) calendar days after the Termination Date, and

(iii) if Employee is eligible for and takes all steps necessary to continue
Employee’s group health insurance coverage with Employer following the
Termination Date (including completing and returning the forms necessary to
elect COBRA coverage), pay for the portion of the premium costs for such
coverage that Employer would pay if Employee remained employed by Employer, at
the same level of coverage that was in effect as of the Termination Date,
through the earliest of: (A) the six (6) month anniversary of the Termination
Date, (B) the date Employee becomes eligible for group health insurance coverage
from any other employer, or (C) the date Employee is no longer eligible to
continue Employee’s group health insurance coverage with Employer under
applicable law.

Payment of any severance pay or benefits under this Section 3.b. will be
conditioned on Employee’s execution (and non-rescission) of a Release and
continued compliance with Employee’s obligations under this Agreement and the
Confidentiality Agreement. Any severance payments under this Section 3.b. shall
be subject to normal payroll withholdings. Employer and Employee intend the
severance payments and benefits under this Section 3.b. to be a “short-term
deferral” under Treas. Reg. § 1.409A-1(b)(4) and/or a “separation pay plan due
to involuntary separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii).
The benefits described in this Section 3.b. will be reduced, as and when it is
otherwise payable, by the amount of any severance or similar payment required to
be paid to Employee by Employer under applicable federal, state, and local laws.



--------------------------------------------------------------------------------

c. Involuntary Termination Without Cause or Resignation For Good Reason During
the Change in Control Period. If Employer terminates Employee’s employment
without Cause or if Employee resigns for Good Reason, and in either case the
Termination Date occurs during the Change in Control Period, then, subject to
the conditions identified below and the provisions of Section 11 below, Employer
shall:

(i)     pay Employee severance equal to: (x) twelve (12) months of Employee’s
base salary as of the Termination Date (or an amount equal to twelve (12) months
of Employee’s base salary as of immediately prior to a reduction of 10% or more
in Employee’s base salary by Employer if Employee resigns for Good Reason as a
result of such reduction) less (y) any amounts paid to Employee pursuant to
Section 3.a.(i) or Section 3.b.(i) (as applicable) prior to the Termination Date
if the Termination Date was during the three-month period prior to a Change in
Control, less normal payroll withholdings, paid in a lump sum on Employer’s
first payroll date occurring more than sixty (60) calendar days after the later
of the date of the Change in Control and the Termination Date (but no later than
seventy-five (75) days thereafter);

(ii)     pay Employee an amount equal to: (x) one hundred percent (100%) of
Employee’s target annual cash incentive bonus for Employer’s fiscal year during
which the Termination Date occurs, less (y) any amount paid to Employee pursuant
to Section 3.a.(ii) or Section 3.b.(ii) (as applicable) prior to the Termination
Date if the Termination Date was during the three-month period prior to a Change
in Control, less normal payroll withholdings, payable to Employee in a lump sum
no later than sixty (60) calendar days after the later of the date of the Change
in Control and the Termination Date (but no later than seventy-five (75) days
thereafter), and

(iii)     if Employee is eligible for and takes all steps necessary to continue
Employee’s group health insurance coverage with Employer following the
Termination Date (including completing and returning the forms necessary to
elect COBRA coverage), pay for the portion of the premium costs for such
coverage that Employer would pay if Employee remained employed by Employer, at
the same level of coverage that was in effect as of the Termination Date,
through the earliest of: (A) the twelve (12) month anniversary of the
Termination Date, (B) the date Employee becomes eligible for group health
insurance coverage from any other employer, or (C) the date Employee is no
longer eligible to continue Employee’s group health insurance coverage with
Employer under applicable law. The benefit continuation described in this
Section 3.c.(iii) shall be in lieu of and not in addition to the benefits
described in Section 3.a.(iii) and Section 3.b.(iii).

Payment of any severance pay or benefits under this Section 3.c. will be
conditioned on Employee’s execution (and non-rescission) of a Release and
continued compliance with Employee’s obligations under this Agreement and the
Confidentiality Agreement. Any severance payments under this Section 3.c. shall
be subject to normal payroll withholdings. Employer and Employee intend the
severance payments and benefits under this Section 3.c. to be a “short-term
deferral” under Treas. Reg. § 1.409A-1(b)(4) and/or a “separation pay plan due
to involuntary separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii).
The benefits described in this Section 3.c. will be reduced, as and when it is
otherwise payable, by the amount of any severance or similar payment required to
be paid to Employee by Employer under applicable federal, state, and local laws.

d.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(i)     “Cause” shall have the meaning ascribed to such term as set forth in the
SPS Commerce, Inc. 2001 Stock Option Plan, as amended (the “Stock Option
Plan”)).

(ii)    “Change in Control” shall have the meaning ascribed to such term as set
forth in the Stock Option Plan.

(iii)     “Change in Control Period” means the period starting three months
immediately before a Change in Control and continuing for 12 months immediately
following a Change in Control.



--------------------------------------------------------------------------------

(iv)    Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance thereunder.

(v)    “Employer” shall include any current or future successor, parent,
subsidiary, affiliate or other joint venture partner to which any right or
obligation has been assigned or delegated by SPS Commerce, Inc. or by operation
of law.

(vi)    “Good Reason” means the occurrence of any of the following events, in
each case without Employee’s consent: (i) a reduction of 10% or more in
Employee’s base salary or annual bonus opportunity, (ii) a material reduction in
Employee’s employment responsibilities, including Employee no longer serving as
the Chief Operating Officer of Employer or Employer is no longer a reporting
company under the Securities Exchange Act of 1934, as may be amended from time
to time, or (iii) a relocation of Employee’s primary work location by more than
30 miles, provided that with regard to events described in (i) and (ii),
Employee first gives notice of the event giving rise to Good Reason to Employer
within ninety (90) calendar days of the first occurrence of the event, and
provided further that upon giving notice Employee provides Employer thirty
(30) calendar days in which to remedy the event.

(vii)     “Release” means a standard release of claims in the form provided by
Employer at the time of a termination for which Employee is eligible to receive
severance pay or benefits under Section 3.

(viii)    “Short-Term Deferral Deadline” shall mean the date that is the 15th
day of the third month following the end of the later of the calendar year, or
Employer’s taxable year, in which the Termination Date occurs.

(ix)    “Termination Date” shall mean the date on which a “separation from
service” has occurred for purposes of Section 409A of the Code and the
regulations and guidance thereunder.

4.    RETIREMENT. If (i) the sum of Employee’s age plus years of service as an
employee of Employer is 78 or greater, (ii) Employee provides no less than six
(6) months’ written notice of his retirement from employment with Employer to
the Chair of Employer’s Board of Directors (the “Board Chair”), (iii) Employee
continues to perform full-time services for Employer materially consistent with
the full-time responsibilities and services performed by Employee prior to the
date on which Employee provided written notice of Employee’s retirement from
employment with Employer to the Board Chair through the Termination Date, and
(iv) Employee’s Termination Date occurs on the retirement date identified by
Employee (and such Termination Date is no less than six (6) months after the
date on which Employee provided written notice of his retirement to the Board
Chair) (a “Retirement”), then, subject to the conditions identified in
Section 4.c and the provisions of Section 11 below:

a.    Outstanding Service-Based Equity Awards. With respect to any Equity Award
whose vesting is based solely on the satisfaction by Employee of a service-based
vesting condition, then one hundred percent (100%) of all of Employee’s unvested
service-based Equity Awards as of the Termination Date will become fully vested
as of the Termination Date.

b.    Outstanding Performance-Based Equity Awards. With respect to any Equity
Award that has been granted to Employee under the Equity Incentive Plan and is
outstanding on such Termination Date and whose vesting or settlement is subject
to the satisfaction of performance goals over a performance period, Employee
will be entitled to have vest on each originally scheduled vesting date for such
award the number of shares, share units or share equivalents subject to the
Equity Award that would otherwise have been determined to have been earned by
Employee had Employee remained continuously employed by Employer through each
such originally scheduled vesting date based on the degree to which the
applicable performance goals were satisfied during the applicable performance
period through each such originally scheduled vesting date. For the avoidance of
doubt, upon Employee’s Retirement, any unvested Equity Awards whose vesting or
settlement is subject to the satisfaction of performance goals over a
performance period then held by Employee shall not lapse until the earliest of a
Change in Control,



--------------------------------------------------------------------------------

three months after the Termination Date (subject to the one year exercisability
extension for stock options as identified above), or the expiration date of such
Equity Award.

c.    Conditions to Accelerated or Continued Vesting. The payment of the
pro-rated bonus and the accelerated or continued vesting of Equity Awards under
this Section 4 following a Retirement will be conditioned on (i) Employee’s
execution (and non-rescission) of a Release, and (ii) Employee’s continued
compliance with Employee’s obligations under this Agreement and the
Confidentiality Agreement. Notwithstanding anything to the contrary in this
Agreement or any agreement evidencing an Equity Award, if Employee breaches any
provision of this Agreement or the Confidentiality Agreement, then (i) Employee
shall immediately forfeit all outstanding Equity Awards and any right to receive
shares thereunder, and (ii) with respect to shares that have been issued
pursuant to an Equity Award within two (2) years prior to such breach, Employee
shall either (A) return such shares to Employer or (B) pay to Employer in cash
an amount equal to the fair market value of the shares as of the date their
receipt became taxable to Employee.

5.    TERMINATION OF THE PRIOR AGREEMENT; SURVIVAL OF CERTAIN TERMS OF THE
CONFIDENTIALITY AGREEMENT. This Agreement supersedes and replaces the Prior
Agreement in its entirety. Except for Sections 10, 11 18, 19 and 20 of the
Confidentiality Agreement, which were superseded by the Prior Agreement, all
other terms of the Confidentiality Agreement remain in full force and effect in
accordance with their terms.

6.    BENEFITS IN LIEU OF PLAN BENEFITS. The benefits described in this
Agreement are in lieu of any pay or benefits that would otherwise be provided to
Employee under any Employer-sponsored severance pay policy, plans or practice,
and Employee shall not be entitled to any benefits under any Employer-sponsored
severance pay policy, plans or practice in the event that pay or benefits are
payable thereunder.

7.    MODIFICATION OF AGREEMENT. No waiver or modification of this Agreement or
of any covenant, condition, or limitation herein contained shall be valid unless
in writing and duly executed by both parties.

8.    CHOICE OF LAW, JURISDICTION, AND VENUE. The validity, construction and
performance of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Minnesota, without reference to any choice of
laws provisions thereof. The parties further agree that any litigation or
proceeding arising out of, or relating to, this Agreement (whether the same
sounds in tort or contract or both) shall be commenced and maintained in a
federal or state court located in Hennepin County, Minnesota, and for such
purpose the parties consent to any such court’s exercise of personal
jurisdiction over them.

9.    ASSIGNMENTS. This Agreement is personal in nature and cannot be assigned
by Employee. The terms, conditions, covenants, and representations herein shall
inure to and be binding upon the heirs and representatives of Employee and shall
inure to the benefit of and shall be binding upon the successors and assigns of
Employer.

10.    SEVERABILITY. Agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any competent court,
this Agreement shall be interpreted as if such invalid agreement or covenants
were not contained herein.

11.    SECTION 409A. This Agreement is intended to satisfy, or be exempt from,
the requirements of Section 409A(a)(2)(3) and (4) of the Code, including current
and future guidance and regulations interpreting such provisions, and should be
interpreted accordingly. Notwithstanding anything to the contrary in this
Agreement or any other agreement between Employer and Employee, including
without limitation any agreement evidencing an Equity Award, if Employee is
considered a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) as of the date of the Termination Date, then no payments of
deferred compensation payable due to Employee’s separation from service,
including without limitation any amount payable under this Agreement with
respect to any Equity Award, shall be



--------------------------------------------------------------------------------

made under this Agreement before the first business day that is six (6) months
after the Termination Date (or upon Employee’s death, if earlier) (the
“Specified Period”). Any deferred compensation payments that would otherwise be
required to be made to Employee during the Specified Period will be accumulated
by Employer and paid to Employee on the first day after the end of the Specified
Period. The foregoing restriction on the payment of amounts to Employee during
the Specified Period will not apply to the payment of employment taxes. In
addition, notwithstanding anything to the contrary in this Agreement or any
agreement evidencing an Equity Award, with respect to an Equity Award that
constitutes a deferral of compensation subject to Section 409A of the Code:
(i) if any amount is payable under any Equity Award upon a termination of
Service, a termination of Service will be deemed to have occurred only at such
time as Employee has experienced a “separation from service” as such term is
defined for purposes of Section 409A of the Code; and (ii) no Change in Control
shall be deemed to have occurred upon an event described in the definition of
the term contained in the Stock Option Plan unless the event would also
constitute a change in ownership or effective control of, or a change in the
ownership of a substantial portion of the assets of, Employer under Section 409A
of the Code.

12.    SECTION 280G. If any payment or benefit to be paid or provided to
Employee under this Agreement, taken together with any payments or benefits
otherwise paid or provided to Employee by Employer or any corporation that is a
member of an “affiliated group” (as defined in Section 1504 of the Code without
regard to Section 1504(b) of the Code) of which Employer is a member (the “other
arrangements”), would collectively constitute a “parachute payment” (as defined
in Section 280G(b)(2) of the Code), and if the net after-tax amount of such
parachute payment to Employee is less than what the net after-tax amount to
Employee would be if the aggregate payments and benefits otherwise constituting
the parachute payment were limited to three times Employee’s “base amount” (as
defined in Section 280G(b)(3) of the Code) less $1.00, then the aggregate
payments and benefits otherwise constituting the parachute payment shall be
reduced to an amount that shall equal three times Employee’s base amount, less
$1.00. Should such a reduction in payments and benefits be required, Employee
shall be entitled, subject to the following sentence, to designate those
payments and benefits under this Agreement or the other arrangements that will
be reduced or eliminated so as to achieve the specified reduction in aggregate
payments and benefits to Employee and avoid characterization of such aggregate
payments and benefits as a parachute payment. Employer will provide Employee
with all information reasonably requested by Employee to permit Employee to make
such designation. To the extent that Employee’s ability to make such a
designation would cause any of the payments and benefits to become subject to
any additional tax under Code Section 409A, or if Employee fails to make such a
designation within ten business days of receiving the requested information from
Employer, then Employer shall achieve the necessary reduction in such payments
and benefits by first reducing or eliminating the portion of the payments and
benefits that are payable in cash and then by reducing or eliminating the
non-cash portion of the payments and benefits, in each case in reverse order
beginning with payments and benefits which are to be paid or provided the
furthest in time from the date of Employer’s determination. A net after-tax
amount shall be determined by taking into account all applicable income, excise
and employment taxes, whether imposed at the federal, state or local level,
including the excise tax imposed under Section 4999 of the Code.

13.    TAXES. Employer may withhold from any amounts payable under this
Agreement such federal, state and local income and employment taxes as Employer
shall determine are required to be withheld pursuant to any applicable law or
regulation. Employee shall be solely responsible for the payment of all taxes
due and owing with respect to any compensation provided to Employee hereunder.
Employer does not guarantee any particular tax consequence or result with
respect to any payment made by Employer under this Agreement, including with
respect to any Equity Award.

14.    COMPLETE AGREEMENT. This Agreement, the provisions of the Confidentiality
Agreement that have not been explicitly superseded and replaced by this
Agreement, and any stock option or other equity agreements between Employer and
Employee contain the complete agreement concerning the terms and conditions of
the employment arrangement between the parties. Except for the provisions of the
Confidentiality Agreement that have not been explicitly superseded and replaced
by this Agreement and any stock option or other equity agreements between
Employer and Employee, each of which shall remain in full force and effect in
accordance with its terms except to the extent they are agreements evidencing
Equity Awards and have been amended by this Agreement, this Agreement shall, as
of the



--------------------------------------------------------------------------------

Effective Date, supersede all other agreements between the parties, including
without limitation the Prior Agreement. The parties stipulate that neither of
them has made any representation with respect to the subject matter of this
Agreement or any representations including the execution and delivery hereof
except such representations as are specifically set forth herein and the parties
hereto acknowledge that they have relied on their own judgment in entering into
this Agreement.

 

    SPS COMMERCE, INC. EMPLOYEE     EMPLOYER By:         By:           Name:  
Archie C. Black       Its:   Chief Executive Officer Date:  

 

    Date:  

 